PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Miller, Craig, S. Jr.
Application No. 16/361,488
Filed: March 22, 2019
For: ADJUSTABLE MATTRESS WITH FOAM INSERTS AND AIR CHAMBERS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 1, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of June 15, 2021, which set a shortened statutory period for reply of three months. A one-month extension of time under 37 CFR 1.136(a) was obtained on October 15, 2021. Accordingly, the application became abandoned on October 16, 2021. a Notice of Abandonment was mailed March 14, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $1,360.00 and the submission required by 37 CFR 1.114, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,480.00 extension of time fee submitted on April 1, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back petitioner’s deposit account.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 3673 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at (571) 272-3814.

/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions



Cc: Michael E. Broms
       1700 Lincoln Street, Suite 2000
       Denver, CO 80203